United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 01-3021
                                ___________

Peggy A. Jones,                       *
                                      *
           Appellant,                 *
                                      * Appeal from the United States
      v.                              * District Court for the Western
                                      * District of Arkansas.
                    1
JoAnne B. Barnhart, Social            *
Security Administration Commissioner, *    [UNPUBLISHED]
                                      *
           Appellee.                  *
                                ___________

                       Submitted: February 4, 2002
                           Filed: February 7, 2002
                                ___________

Before LOKEN, BEAM, and RILEY, Circuit Judges.
                            ___________
PER CURIAM.

      Peggy A. Jones appeals the district court’s2 decision upholding the
Commissioner’s denial of her application for disability insurance benefits. We

      1
       JoAnne B. Barnhart has been appointed to serve as Commissioner of Social
Security, and is substituted as appellee pursuant to Federal Rule of Appellate
Procedure 43(c)(2).
      2
       The Honorable H. Franklin Waters, United States District Judge for the
Western District of Arkansas, adopting the report and recommendations of the
Honorable Beverly Stites Jones, United States Magistrate Judge for the Western
District of Arkansas.
review the Commissioner’s decision to determine whether it is supported by
substantial evidence on the record as a whole. See Pyland v. Apfel, 149 F.3d 873,
876 (8th Cir. 1998).


      Having carefully reviewed the record, we find no basis for disturbing the
Administrative Law Judge’s (ALJ) determination that Jones’s impairment was not
severe prior to her date last insured. See Gwathney v. Chater, 104 F.3d 1043, 1045
(8th Cir. 1997) (ALJ may discount subjective complaints inconsistent with medical
reports and daily activities to determine claimant can perform basic work activities).
Jones waived her argument that the record should have been supplemented with
additional medical tests by failing to properly raise it in the district court. See Yeazel
v. Apfel, 148 F.3d 910, 912 (8th Cir. 1998). In any event, the argument is meritless.
See Pyland, 149 F.3d at 877-78 (evidence must support disability within relevant time
period).


      Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.


      A true copy.


             Attest:


                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-